Citation Nr: 1805793	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-20 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right knee disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1974 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

According to the electronic Veterans Appeal Control and Locator System (VACOLS), the Veteran filed an April 2016 notice of disagreement (NOD) with respect to the denial of increased ratings for tension headaches and degenerative disc disease of the cervical spine.  As the RO has acknowledged the receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending at the RO, Manlincon is not applicable and the Board will not remand this matter for issuance of a statement of the case.

The Board notes that the Veteran also filed an April 2016 NOD with respect to the denial of a TDIU.  However, where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then the TDIU claim is considered to be part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has claimed that she is unable to work due to her right knee disability.  Therefore, the Board will take jurisdiction of the TDIU claim in the current appeal.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in July 2017.  A copy of the hearing transcript has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

The Veteran maintains that the current 30 percent rating for her right knee disability does not reflect the severity of her symptoms.  Specifically, she has described having to use a knee brace and cane at all times for stability, swelling and flare-ups that occur every other day, requiring her to ice her knee and stay in bed until the incapacitating pain passes.  She has also reported needing treatments to drain fluid off her knee and steroid injections for pain every six months.  See July 2017 Hearing Transcript.  

The Veteran was last provided a VA examination to determine the severity of her right knee disability in April 2011.  Because the April 2011 VA examination is unduly remote and may not reflect the current severity of the Veteran's service-connected low back disability, a new VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326 (a) (2017).   

The Board also notes that since the Veteran's April 2011 VA examination, the United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2017).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examination did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that also contains adequate information pursuant to Correia.

The Veteran also states that she has a lumbar spine disability that should be service-connected either directly or as secondary to her service-connected right knee disability.  Medical records indicate that the Veteran has been diagnosed with multi-level degenerative disc disease of the lumbar spine, most significant at the L5-S1 level.  See July 2010 MRI of Lumbar Spine. Her service treatment records (STRs) indicate that she complained of low back pain on multiple occasions while in service, which required physical therapy, medication, and necessitating hospitalization for one week in April 1978.  See STRs. 

The Veteran was provided a VA examination in April 2011 and a medical opinion was given later in July 2011.  Prior to rendering her opinion, the examiner reviewed the Veteran's STRs and post-service VA medical records.  She determined that it was less likely as not that the Veteran's current lumbar spine disability was caused by or the result of back spasms.  She reasoned that screening in January 1990 and October 1985 reported the spine as normal and that there were no chronic complaints in the record of chronic spine problems.  

The Board finds this opinion inadequate.  To the extent that the examiner failed to acknowledge the numerous complaints of low back pain in the service treatment records, this opinion is not adequate to support a denial of service connection for a lumbar spine disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion may be inadequate if it rests on an inaccurate factual premise).  Further, even if there were an absence of disability in the Veteran's service treatment records that fact cannot be the sole basis for an opinion.  An adequate medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Additionally, the Board notes that the Veteran raised the theory of secondary service connection at her Board Hearing.  She stated that when she began to have problems with her service-connected right knee in service, the instability caused falling, possibly injuring her back.  She noted that these back injuries were exacerbated by carrying large rucksacks and weaponry on her back.  This theory was not addressed by the July 2011 medical opinion.  For these reasons, a new medical opinion is required. 

The new examinations could potentially result in the assignment of a higher disability rating for the Veteran's right knee disability or the grant of service connection for her low back disability and could demonstrate additional functional limitations not already on record.  This could possibly result in eligibility for TDIU, and thus the matters are inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all pertinent, outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of her right knee disability and of the nature and etiology of her lumbar spine disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) The examiner is asked to describe any instability or recurrent subluxation in the Veteran's right knee.

c) Regarding the Veteran's lumbar spine, the examiner is asked to determine whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine disability is directly related to service.  Please address the Veteran's complaints of low back pain documented in her STRs. 

d) Further, the examiner is asked to address whether it is at least as likely as not 50 percent probability or greater) that the Veteran's current lumbar spine disability is secondary to the Veteran's service-connected right knee disability or permanently aggravated beyond its natural progression due to the service-connected right knee disability.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and re-adjudicate the claims on appeal, including entitlement to a TDIU.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




